Exhibit 77(a)(5) AMENDMENT NO. 31 TO AMENDED AND RESTATED DECLARATION OF TRUST OF ING MUTUAL FUNDS THIS AMENDMENT NO. 31 TO THE AMENDED AND RESTATED DECLARATION OF TRUST OF ING MUTUAL FUNDS is made as of October 13, 2009, by the undersigned, constituting a majority of the Trustees of ING Mutual Funds (the “Trust”). WHEREAS, the Amended and Restated Declaration of Trust (“Declaration of Trust”) adopted as of June 3, 2004, designated certain series of Interests of the Trust; and WHEREAS, pursuant to Sections 6.01(f) and 9.03 of the Declaration of Trust, the Board of Trustees has authorized an amendment to the Declaration of Trust to reclassify, reorganize, recapitalize or convert Class Q shares into Class W shares and to abolish Class Q shares for the following series of the Trust, effective on such date as determined by the appropriate officers of the Trust, with the advice of counsel: ING Emerging Countries Fund ING International Capital Appreciation Fund NOW, THEREFORE, the Board of Trustees hereby amends the Declaration of Trust, effective March 5, 2010, as follows: The first two sentences of Section 8.08 of the Declaration of Trust are hereby amended and restated to read in full as follows: “The Trustees may establish and designate series of Interests in accordance with the provisions of Section 6.01 hereof.The Trustees hereby establish and designate the series shown in the chart below under the heading “Series,” and establish and designate the classes of each such series shown in the chart below under the heading “Classes”: Series Classes ING Asia-Pacific Real Estate Fund ING Asia-Pacific Real Estate Fund – Class A ING Asia-Pacific Real Estate Fund – Class B ING Asia-Pacific Real Estate Fund – Class C ING Asia-Pacific Real Estate Fund – Class I ING Diversified International Fund ING Diversified International Fund – Class A ING Diversified International Fund – Class B ING Diversified International Fund – Class C ING Diversified International Fund – Class I ING Diversified International Fund – Class O ING Diversified International Fund – Class R ING Diversified International Fund – Class W Series Classes ING Emerging Countries Fund ING Emerging Countries Fund – Class A ING Emerging Countries Fund – Class B ING Emerging Countries Fund – Class C ING Emerging Countries Fund – Class I ING Emerging Countries Fund – Class W ING European Real Estate Fund ING European Real Estate Fund – Class A ING European Real Estate Fund – Class B ING European Real Estate Fund – Class C ING European Real Estate Fund – Class I ING Foreign Fund ING Foreign Fund – Class A ING Foreign Fund – Class B ING Foreign Fund – Class C ING Foreign Fund – Class I ING Foreign Fund – Class W ING Global Bond Fund ING Global Bond Fund – Class A ING Global Bond Fund – Class B ING Global Bond Fund – Class C ING Global Bond Fund – Class I ING Global Bond Fund – Class O ING Global Bond Fund – Class W ING Global Equity Dividend Fund ING Global Equity Dividend Fund – Class A ING Global Equity Dividend Fund – Class B ING Global Equity Dividend Fund – Class C ING Global Equity Dividend Fund – Class I ING Global Equity Dividend Fund – Class O ING Global Equity Dividend Fund – Class W ING Global Natural Resources Fund ING Global Natural Resources Fund – Class A ING Global Natural Resources Fund – Class B ING Global Natural Resources Fund – Class C ING Global Natural Resources Fund – Class I ING Global Natural Resources Fund –Class W ING Global Real Estate Fund ING Global Real Estate Fund – Class A ING Global Real Estate Fund – Class B ING Global Real Estate Fund – Class C ING Global Real Estate Fund – Class I ING Global Real Estate Fund – Class O ING Global Real Estate Fund – Class W Series Classes ING Global Value Choice Fund ING Global Value Choice Fund – Class A ING Global Value Choice Fund – Class B ING Global Value Choice Fund – Class C ING Global Value Choice Fund – Class I ING Global Value Choice Fund – Class W ING Greater China Fund ING Greater China Fund – Class A ING Greater China Fund – Class B ING Greater China Fund – Class C ING Greater China Fund – Class I ING Greater China Fund – Class O ING Index Plus International Equity Fund ING Index Plus International Equity Fund – Class A ING Index Plus International Equity Fund – Class B ING Index Plus International Equity Fund – Class C ING Index Plus International Equity Fund – Class I ING Index Plus International Equity Fund – Class O ING International Capital Appreciation Fund ING International Capital Appreciation Fund – Class A ING International Capital Appreciation Fund – Class B ING International Capital Appreciation Fund – Class C ING International Capital Appreciation Fund – Class I ING International Capital Appreciation Fund – Class W ING International Equity Dividend Fund ING International Equity Dividend Fund – Class A ING International Equity Dividend Fund – Class B ING International Equity Dividend Fund – Class C ING International Equity Dividend Fund – Class I ING International Equity Dividend Fund – Class W Series Classes ING International Real Estate Fund ING International Real Estate Fund – Class A ING International Real Estate Fund – Class B ING International Real Estate Fund – Class C ING International Real Estate Fund – Class I ING International Real Estate Fund – Class W ING International SmallCap Multi-Manager Fund ING International SmallCap Multi-Manager Fund – Class A ING International SmallCap Multi-Manager Fund – Class B ING International SmallCap Multi-Manager Fund – Class C ING International SmallCap Multi-Manager Fund – Class I ING International SmallCap Multi-Manager Fund – Class O ING International SmallCap Multi-Manager Fund – Class W ING International Value Choice Fund ING International Value Choice Fund – ClassA ING International Value Choice Fund – ClassB ING International Value Choice Fund – ClassC ING International Value Choice Fund – ClassI ING International Value Choice Fund – ClassW ING Russia Fund ING Russia Fund – Class A ING Russia Fund – Class B ING Russia Fund – Class C ING Russia Fund – Class I IN WITNESS WHEREOF, the undersigned have caused these presents to be executed as of the day and year first above written. /s/ Colleen D. Baldwin /s/ J. Michael Earley Colleen D. Baldwin, as Trustee J. Michael Earley, as Trustee /s/ John V. Boyer /s/ Patrick W. Kenny John V. Boyer, as Trustee Patrick W. Kenny, as Trustee /s/ Patricia W. Chadwick /s/ Shaun P. Mathews Patricia W. Chadwick, as Trustee Shaun P. Mathews, as Trustee /s/ Robert W. Crispin /s/ Sheryl K. Pressler Robert W. Crispin, as Trustee Sheryl K. Pressler, as Trustee /s/ Peter S. Drotch /s/ Roger B. Vincent Peter S. Drotch, as Trustee Roger B. Vincent, as Trustee
